Citation Nr: 1521992	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-04 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 2, 2014.  

2.  Entitlement to a rating in excess of 70 percent for PTSD from December 2, 2014.  

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) regional office (RO), which grants service connection for PTSD and assigned a 30 percent rating effective July 31, 2009.  

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in November 2012.  A transcript of the hearing is associated with the record.  

This appeal was previously before the Board in October 2014, when it was remanded for further development.  Thereafter, a January 2015 rating decision increased the evaluation for the Veteran's PTSD to 70 percent, effective from December 2, 2014.  The 30 percent evaluation assigned prior to that date was unchanged.  The Veteran has not expressed satisfaction with either of these evaluations.  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the 70 percent evaluation is less than the maximum benefit, and as it does not cover the entire period on appeal, this matter remains on appeal to the Board.  The Board will characterize the appeal as two issues for the sake of convenience.  

The Board notes that it has assumed jurisdiction of the claim for entitlement to TDIU, because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood for the entire appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD prior to December 2, 2014 have been met; the criteria for an evaluation in excess of 70 percent prior to December 2, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.126(a), 4.130, Code 9411 (2014).

2.  The criteria for an evaluation in excess of 70 percent from December 2, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.126(a), 4.130, Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The duty to notify has been met.  This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board further concludes that the duty to assist has been met.  The Veteran has offered testimony at a hearing, and a transcript of this hearing is in the record. The transcript reflects that the Acting Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  The October 2014 remand requested that the Veteran be afforded a new examination of his PTSD.  This has been accomplished.  The Veteran has denied receiving any ongoing treatment for PTSD from either VA or private sources.  The development requested by the remand has been completed, there is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that he is entitled to an initial rating greater than 30 percent for his PTSD.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life. 38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Entitlement to service connection for PTSD was initially granted in a September 2010 rating decision.  A 30 percent evaluation was assigned for this disability.  A January 2015 rating decision increased the rating to 70 percent, effective from December 2, 2014.  

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders. 

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. 

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004). 

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

The current 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The Board is mindful that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Veteran was afforded a VA examination for mental disorders in September 2009.  He believed he was suffering from depression secondary to his service connected diabetes.  The claims folder was reviewed by the examiner, who noted the Veteran denied the use of psychiatric services through the VA or civilian services.  He did see a psychiatrist or psychologist just after his return from Vietnam, when he would talk about his experiences and nightmares.  Currently, the Veteran reported having a depressed mood.  He would become extremely angry very easily.  Often times he did not want to do anything and would stay in bed three or four days a week.  He reported extreme anger and irritability when driving, and daily irritability.  The Veteran also reported sleep disturbance in which he was only able to sleep for three or four hours, although he might later be able to return to sleep.  He said he had experienced nightmares ever since his return from Vietnam.  The Veteran had dreams of his experiences in Vietnam three or four times a week.  He avoided stimulus that reminded him of Vietnam such as fireworks due to the anxiety they would provoke.  The Veteran had hyperarousal and any unexpected loud noise would cause him to jump.  He repeatedly checked the doors before going to bed and would become anxious if a light was unexpectedly turned on.  He had been married for 20 years before divorcing, which he blamed on his symptoms.  He had a good relationship with one daughter but was estranged from another due to his irritability.  The Veteran had gone through many jobs due to his habit of arguing with his supervisors and not working when depressed, so he had opened his own business.  

On mental status examination, the Veteran was neatly dressed and unshaven but otherwise clean.  He was oriented, with no impairment of thought process or communication.  He denied delusions or hallucinations.  There was no evidence of inappropriate behavior.  He denied homicidal ideations, plans or intent, but acknowledged suicidal ideations without any specific plan.  The Veteran denied memory loss or impairment.  He reported some obsessive, compulsive behavior with repeated door checking at night.  His speech was within normal limits with normal rate and flow.  The Veteran denied panic attacks and impaired impulse control.  The diagnoses were PTSD, and depressive disorder, moderate.  The score on the Global Assessment of Functioning (GAF) was 45.  The examiner found that the Veteran's PTSD and depression contributed to his irritability and anger, which caused him to be socially isolative.  His irritable mood had driven off some of his customers.  

The Veteran was afforded a VA examination specifically for PTSD in August 2010.  The claims folder was reviewed by the examiner who indicated he agreed with the findings of the September 2009 examiner.  After service, the Veteran had worked for two companies for long periods of time but lost both jobs after arguments with his managers.  He had a long history of fighting and arguing with superiors.  Consequently, he had been self-employed for the last 20 years in the hunting and fishing industry.  The Veteran had extreme difficulty working with anybody else.  He also got into frequent fights and arguments with potential customers.  The examiner opined that the Veteran would have extreme difficulty working in any type of a structured environment in which he had to interact with other people, but he was able to maintain some control as a self-employed individual.  The examiner opined that the Veteran would have some difficulty maintaining employment in any setting other than self-employment.  The Veteran had a girlfriend but he tended to stay by himself and had extreme difficulty in dealing with other people.  He experienced mood swings and became angry, irritable and upset without provocation.  

On mental status examination, the Veteran was alert and cooperative, and was dressed and groomed appropriately.  His motor activity was calm.  Mood and affect were appropriate to content, speech was normal, and there was no evidence of perceptual impairment or thought disorder.  He denied current suicidal ideation or homicidal ideation but has a history of getting extremely angry and threatening people.  He was oriented, and memory, concentration, reasoning, judgment, impulse control and insight were all intact.  The Veteran enjoyed going fishing, which was usually alone.  He rarely went out with his girlfriend, and appeared relatively isolative.  He also maintained a relationship with one daughter and his mother, but was estranged from another daughter.  In summary, the examiner stated that the Veteran suffers from recurring intrusive thoughts, distressing dreams, flashbacks, and distress when exposed to cues that remind him of his Vietnam experience.  He avoided thoughts and activities associated with the experience, had significantly decreased interest in participation in formerly enjoyable activities, and felt detached and estranged from others.  He had difficulty falling and staying asleep, and was irritable, hypervigilant, and had an exaggerated startle response.  The diagnosis was chronic PTSD that is relatively severe.  The GAF score was 44.  

The most recent VA examination was conducted in December 2014.  The examiner found that the Veteran's diagnoses included PTSD and depression.  The PTSD was productive of amplified anxiety, hypervigilance, avoidance behaviors, and intrusive thoughts and images.  The Veteran's dysphoric mood was related to both PTSD and depression.  He was divorced and estranged from one daughter but had contact with another daughter.  He was highly irritable with his grandchildren.  The Veteran reported two close friends whom he contacts over the telephone.  He denied any significant social activities.  The Veteran was retired.  He denied any current psychiatric medications, ever being admitted to inpatient care, or regular treatment.  

On mental status examination, the Veteran was casually dressed with grooming marginally attended.  He was calm and respectful, and his mood was dysphoric.  The Veteran was alert and oriented without evidence of psychomotor agitation or retardation.  His speech was logical and goal directed.  Sustained attention and concentration was impaired, as was recent memory.  Judgment was intact.  He had occasional suicidal ideations but denied he would ever follow through.  There were no homicidal ideations, and no intrusive delusions or psychosis.  As for specific PTSD symptoms, the Veteran had intrusive and distressing memories and dreams of traumatic events.  He also had psychological distress and physiological reactions to cues that reminded him of traumatic events.  The Veteran exhibited avoidance behavior.  He had a persistently negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, and a persistent inability to experience positive emotions.  There was irritable behavior and angry outbursts, problems with concentration and sleep problems.  Other symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideations, and neglect of personal appearance and hygiene.  The examiner opined that the Veteran's disabilities were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The PTSD produced the symptoms that were the primary and significant cause of the social and occupational impairment.  The examiner added that the Veteran's PTSD would impact his ability to work by making it difficult to accept supervision due to irritability, reduced reliability due to avoidance, reduced productivity due to difficulties in concentration and remembering tasks, and irritability that may cause conflicts with others.  

The Board finds that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas for the entire period on appeal, which warrants a 70 percent evaluation.  

The Veteran has reported and demonstrated a consistent symptomatology throughout the appeal period.  His symptoms have included suicidal ideations without plan or intent, obsessional rituals such as repeatedly checking his doors before going to bed, a depressed mood, and some neglect of his appearance.  These symptoms clearly fall in the criteria for a 70 percent evaluation.  The Veteran also has extreme irritability that results in arguments with both supervisors and customers, though he retains enough impulse control to prevent these disputes from escalating to violence.  He has friends but he associates with them by telephone.  He is estranged from some of his family and sees his girlfriend and remaining family infrequently.  The examiners have described the Veteran's isolation and state that the only work situation he can tolerate is self-employment.  

Furthermore, the September 2009 examiner estimated that the Veteran's GAF score was 45, while the August 2010 examiner said it was 44.  GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV).  The Board finds that these scores, as well as the symptomatology described on the three examinations, results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  This level of impairment is rated as 70 percent disabling.  38 C.F.R. § 4.130, Code 9411.

The Board has considered entitlement to an evaluation higher than 70 percent for the entire period, but this has never been supported by the evidence.  The Veteran has demonstrated little impairment in his thought processes or communication, and has never shown gross impairment.  He has never experienced delusions or hallucinations, or grossly inappropriate behavior, and he has never been a persistent danger of hurting himself or others.  The Veteran is able to perform all activities of daily living.  He has always been oriented on examinations, without impairment of memory to such an extent that he forgets things such as his own occupation or name.  Finally, while the Veteran is very isolative, he does maintain some relationships with friends and certain family members.  No examiner has ever opined that the Veteran has total occupational and/or social impairment, and the Board is unable to find that total impairment exits based on the symptomatology described in the examinations and at the hearing.  An evaluation higher than 70 percent is not warranted.  

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his PTSD.  It appears that he remains self-employed on at least a part time basis.  He is able to perform all activities of daily living.  The Veteran has not been hospitalized for PTSD.  There is no basis for referral for extraschedular consideration. 


ORDER

Entitlement to 70 percent rating for PTSD prior to December 2, 2014 is granted.  

Entitlement to a rating in excess of 70 percent for PTSD from December 2, 2014 is denied.  


REMAND

The September 2009 and August 2010 examiners both note that the Veteran's PTSD is productive of such irritability that it is likely he would not be able to work in any capacity other than self-employment.  The August 2010 examiner says that even then, his irritability costs him customers.  Furthermore, the Board notes that the recent increase to 70 percent for PTSD from December 2, 2014 results in a combined 90 percent evaluation for all the Veteran's service connected disabilities, and that the increase in the Board's decision to 70 percent prior to December 2, 2014 will do the same for that period.  

A claim for TDIU is part and parcel of a claim for an increased rating if raised by the record or by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that such is the case in this appeal.  

A medical opinion has never been obtained that addressed the combined impact of the Veteran's service connected disabilities.  In view of the fact that none of three psychiatric examinations have found that the Veteran's PTSD alone renders him unemployable, the Board finds that it is necessary to obtain such an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination or examinations of his service connected disabilities in order to determine whether or not they combine to prevent him from obtaining and maintaining gainful employment.  All indicated tests and studies should be completed.  The electronic record should be reviewed in conjunction with this examination, and the examination report should state that it has been reviewed.  At the conclusion of the examination and record review, the examiner should opine whether it is as likely as not that the Veteran's service connected disabilities combined to render him unable to obtain and maintain gainful employment.  

If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be noted, and any outstanding evidence that might enable the opinion to be provided should be noted.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


